NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 14 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,869,078, US Patent No. 10,341,706, US Patent No. 10,075,755, US Patent No. 10,863,222, and US Patent No. 10,863,223 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses and teaches broadcasting systems that may provide to a user with selectable targeted offers related to a displayed media content. The Prior Art further discloses and teaches use of media metadata acquired through the use of ACR techniques to identify offers to target toward users of the system. The Prior Art also discloses and teaches where such systems may identify selection of the provided targeted offers and provide the offer to a client device of the user separate from the display device presenting the media content. Furthermore, the Prior Art teaches that offers that may be supplied to a user may be offers directly provided by a particular brand-owner or service/product provider or offers provided by some brand- affiliates or other third-party service/product providers. However, the Prior Art fails to sufficiently teach or suggest the specific order of operations of selecting a targeted offer after determining whether there are or are not any direct offers among the supply of available offers, as required by the presently presented claims. As such, the particular ordered combination of elements required by the recited limitations as a whole are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421